Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 1 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 2 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 3 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 4 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 5 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 6 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 7 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 8 of 9
Case 20-10075-1-rel   Doc 2   Filed 01/16/20 Entered 01/16/20 16:29:38   Desc Main
                              Document      Page 9 of 9
